

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


Alpha Natural Resources, Inc.


2005 Long-Term Incentive Plan
 
Amended And Restated as of May 14, 2008


    Section 1.  Purpose.  The purpose of this Plan is to advance the interests
of Alpha and its stockholders by providing incentives to certain Eligible
Persons who contribute significantly to the strategic and long-term performance
objectives and growth of the Company.
    
    Section 2.  Definitions.  Certain capitalized terms applicable to this Plan
are set forth in Appendix A.
 
    Section 3.  Administration.  This Plan shall be administered by the
Committee.  The Committee shall have all the powers vested in it by the terms of
this Plan, such powers to include exclusive authority to select the Eligible
Persons to be granted Awards under this Plan, to determine the type, size, terms
and conditions of the Award to be made to each Eligible Person selected, to
modify or waive the terms and conditions of any Award that has been granted, to
determine the time when Awards will be granted, to establish performance
objectives, to make any adjustments necessary or desirable as a result of the
granting of Awards to Eligible Persons located outside the United States and to
prescribe the form of the agreements evidencing Awards made under this Plan.
Awards may, in the discretion of the Committee, be made under this Plan in
assumption of, or in substitution for, outstanding Awards previously granted by
(i) the Company, (ii) any predecessor of the Company, or (iii) a company
acquired by the Company or with which the Company combines. The number of Common
Shares underlying such substitute awards shall be counted against the aggregate
number of Common Shares available for Awards under this Plan.
 
    The Committee is authorized to interpret this Plan and the Awards granted
under this Plan, to establish, amend and rescind any rules and regulations
relating to this Plan, and to make any other determinations that it deems
necessary or desirable for the administration of this Plan. The Committee may
correct any defect or omission or reconcile any inconsistency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to carry it into effect. Any decision of the Committee in the
interpretation and administration of this Plan, as described in this Plan, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their Beneficiaries or Permitted Transferees). The Committee may act only by
a majority of its members in office, except that the members thereof may
authorize any one or more of their members or any officer of the Company to
execute and deliver documents or to take any other ministerial action on behalf
of the Committee with respect to Awards made or to be made to Participants.
 
    No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a party to any threatened, pending or completed proceeding or suit in
connection with the performance of duties under this Plan against expenses
(including reasonable attorneys’ fees), judgments, fines, liabilities, losses
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such proceeding or suit, except for his or her own willful
misconduct or as expressly provided otherwise by statute. Expenses (including
reasonable attorneys’ fees) incurred by such a member or officer in defending
any such proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such member or officer to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized in this Section.
 
    Section 4.  Participation.  Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.
 
    Section 5.  Awards under this Plan.
 
 
(a)
Types of Awards.  Awards under this Plan may include, but need not be limited
to, one or more of the following types, either alone or in any combination
thereof:  (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi) any other
type of Award deemed by the Committee in its discretion to be consistent with
the purposes of this Plan (including, but not limited to, Other Share-Based
Awards, Awards of or options or similar rights granted with respect to unbundled
stock units or components thereof, and Awards to be made to Participants who are
foreign nationals or are employed or performing services outside the United
States).

 
 
(b)
Maximum Number of Common Shares that May be Issued.  The maximum aggregate
number of Common Shares available for issuance under Awards granted under this
Plan, including Incentive Stock Options, shall be 8,838,841. No Eligible Person
may receive: (i) Stock Options or Stock Appreciation Rights under this Plan for
more than 250,000 Common Shares in any one fiscal year of the Company; (ii)
Performance Grants (denominated in Common Shares) for more than 250,000 Common
Shares in any one fiscal year of the Company and (iii) Performance Grants
(denominated in cash) for more than $5,000,000 in any one fiscal year of the
Company. The foregoing limitations shall be subject to adjustment as provided in
Section 16, but only to the extent that any such adjustment will not affect the
status of:  (i) any Award intended to qualify as performance-based compensation
under Section 162(m) of the Code; (ii) any Award intended to qualify as an
Incentive Stock Option or (iii) any Award intended to comply with, or qualify
for an exception to, Section 409A of the Code. Common Shares issued pursuant to
this Plan may be either authorized but unissued shares, treasury shares,
reacquired shares or any combination thereof. If any Common Shares covered by an
award terminate, lapse, are forfeited or cancelled, or such Award is otherwise
settled without the delivery of the full number of Common Shares underlying the
Award, including Common Shares withheld to satisfy tax withholding obligations,
then such Common Shares to the extent of any such forfeiture, termination,
lapse, cancellation, payment, etc., shall again be, or shall become available
for issuance under this Plan; provided, however, that Common Shares (i)
delivered in payment of the exercise price of a Stock Option, (ii) not issued
upon the net settlement or net exercise of Stock Appreciation Rights, or (iii)
delivered to or withheld by the Company to pay withholding taxes related to a
Stock Option or Stock Appreciation Right, shall not become available again for
issuance under this Plan.

 
 
(c)
Rights with Respect to Common Shares and Other Securities.  Except as provided
in subsection 8(c) with respect to Awards of Restricted Stock and unless
otherwise determined by the Committee in its discretion, a Participant to whom
an Award is made (and any Person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a stockholder with respect to any
Common Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date a stock certificate evidencing such
Common Shares or other evidence of ownership is issued to such Participant or
until Participant's ownership of such Common Shares shall have been entered into
the books of the registrar in the case of uncertificated shares.

 
    Section 6.  Stock Options.  The Committee may grant Stock Options; provided
that an Incentive Stock Option may be granted only to Eligible Persons who are
employees of Alpha or any parent or subsidiary of Alpha within the meaning of
Code Sections 424(e) and (f), including a subsidiary which becomes such after
adoption of the plan.  Each Stock Option granted or sold under this Plan shall
be evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with this Plan and shall comply with the applicable
terms and conditions of this Section and this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Stock
Option or the Common Shares issuable upon exercise thereof, as the Committee, in
its discretion, shall establish.
 
 
(a)
The exercise price of a Stock Option shall not be less than the Fair Market
Value of the Common Shares subject to such Stock Option on the date of grant, as
determined by the Committee; provided, however, if an Incentive Stock Option is
granted to a Ten Percent Employee, such exercise price shall not be less than
110% of such Fair Market Value at the time the Stock Option is granted.

 
 
(b)
The Committee shall determine the number of Common Shares to be subject to each
Stock Option.

 
 
(c)
Any Stock Option may be exercised during its term only at such time or times and
in such installments as the Committee may establish.

 
 
(d)
A Stock Option shall not be exercisable:

 
 
(i)
in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of five years from the date it is granted, and, in the case
of any other Stock Option, after the expiration of ten years from the date it is
granted; and

 
 
(ii)
unless payment in full is made for the shares being acquired under such Stock
Option at the time of exercise as provided in subsection 6(h).

 
 
(e)
The Committee shall determine in its discretion and specify in each agreement
evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option that is exercised at a time that is beyond the time an
Incentive Stock Option may be exercised in order to qualify as such under the
Code shall cease to be an Incentive Stock Option.

 
 
(f)
In the case of an Incentive Stock Option, the amount of the aggregate Fair
Market Value of Common Shares (determined at the time of grant of the Stock
Option) with respect to which incentive stock options are exercisable for the
first time by an employee of the Company during any calendar year (under all
such plans of his or her employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 or such other amount as is specified in
the Code.

 
 
(g)
It is the intent of Alpha that Nonqualified Stock Options granted under this
Plan not be classified as Incentive Stock Options, that the Incentive Stock
Options granted under this Plan be consistent with and contain or be deemed to
contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided that
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.

 
 
(h)
For purposes of payments made to exercise Stock Options, such payment shall be
made in such form (including, but not limited to, cash, Common Shares, the
surrender of another outstanding Award under this Plan, broker assisted cashless
exercise or any combination thereof) as the Committee may determine in its
discretion.

 
    Section 7.  Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights. Each Award of Stock Appreciation Rights granted under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe from time to time in accordance with this Plan and shall comply with
the applicable terms and conditions of this Section and this Plan, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Award of Stock Appreciation Rights or the Common Shares issuable upon exercise
thereof, as the Committee, in its discretion, shall establish.
 
 
(a)
The Committee shall determine the number of Common Shares to be subject to each
Award of Stock Appreciation Rights.

 
 
(b)
Any Stock Appreciation Right may be exercised during its term only at such time
or times and in such installments as the Committee may establish and shall not
be exercisable after the expiration of ten years from the date it is granted.

 
 
(c)
The Committee shall determine in its discretion and specify in each agreement
evidencing an Award of Stock Appreciation Rights the effect, if any, the
termination of the Participant’s employment with or performance of services for
the Company shall have on the exercisability of the Award of Stock Appreciation
Rights.

 
 
(d)
An Award of Stock Appreciation Rights shall entitle the holder to exercise such
Award and to receive from Alpha in exchange thereof, without payment to Alpha,
that number of Common Shares having an aggregate value equal to the excess of
the Fair Market Value of one Common Share, at the time of such exercise, over
the exercise price, times the number of Common Shares subject to the Award, or
portion thereof, that is so exercised or surrendered, as the case may be.  Stock
Appreciation Rights shall have an exercise price no less than the Fair Market
Value of the Common Shares covered by the right on the date of grant.

 
 
(e)
A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right, or such other date as specified by the
Committee, if at such time such Stock Appreciation Right has a positive value.
Such deemed exercise shall be settled or paid in the same manner as a regular
exercise thereof as provided in subsection 7(d) of this Agreement.

 
    Section 8.  Restricted Stock and Restricted Stock Units.  The Committee may
grant Awards of Restricted Stock and Restricted Stock Units. Each Award of
Restricted Stock or Restricted Stock Units under this Plan shall be evidenced by
an agreement in such form as the Committee shall prescribe from time to time in
accordance with this Plan and shall comply with the applicable terms and
conditions of this Section and this Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.
 
 
(a)
The Committee shall determine the number of Common Shares to be issued to a
Participant pursuant to the Award of Restricted Stock or Restricted Stock Units,
and the extent, if any, to which they shall be issued in exchange for cash,
other consideration, or both.

 
 
(b)
Until the expiration of such period as the Committee shall determine from the
date on which the Award is granted and subject to such other terms and
conditions as the Committee in its discretion, shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a stock certificate or
otherwise evidence of ownership representing the Common Shares subject to such
Award. The standard vesting schedule applicable to Awards of Restricted Stock
and Restricted Stock Units shall provide for vesting of such Awards, in one or
more increments, over a service period of no less than three years; provided,
however, this limitation shall not apply to Awards granted to non-employee
directors of the Board that are received pursuant to the Company's compensation
program applicable to non-employee directors of the Board, or adversely affect a
Participant's rights under another plan or agreement with the Company.

 
 
(c)
Unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award of Restricted Stock has been made (and any Person succeeding to
such a Participant’s rights pursuant to this Plan) shall have, after issuance of
a certificate for the number of Common Shares awarded (or after the
Participant's ownership of such Common Shares shall have been entered into the
books of the registrar in the case of uncertificated shares) and prior to the
expiration of the Restricted Period, ownership of such Common Shares, including
the right to vote such Common Shares and to receive dividends or other
distributions made or paid with respect to such Common Shares (provided that
such Common Shares, and any new, additional or different shares, or Other Alpha
Securities or property, or other forms of consideration that the Participant may
be entitled to receive with respect to such Common Shares as a result of a stock
split, stock dividend or any other change in the corporation or capital
structure of Alpha, shall be subject to the restrictions set forth in this Plan
as determined by the Committee in its discretion), subject, however, to the
restrictions and limitations imposed thereon pursuant to this Plan.

 
 
(d)
The Committee shall determine in its discretion and specify in each agreement
evidencing an Award of Restricted Stock or Restricted Stock Units the effect, if
any, the termination of the Participant’s employment with or performance of
services for the Company during the Restricted Period shall have on such Award.

 
 
(e)
The Committee may grant Dividend Equivalents to Participants in connection with
Awards of Restricted Stock Units.  The Committee may provide, at the date of
grant or thereafter, that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Common Shares,
or other investment vehicles as the Committee may specify; provided that, unless
otherwise determined by the Committee, Dividend Equivalents shall be subject to
all conditions and restrictions of the underlying Restricted Stock Units to
which they relate.

 
    Section 9.  Performance Grants.
 
 
(a)
Grant.  Subject to the limitations set forth in Section 5(b), the Committee
shall have sole and complete authority to determine the Eligible Persons who
shall receive a Performance Grant which shall consist of a right that is (i)
denominated in cash, Common Shares or any other form of Award issuable under
this Plan (or any combination thereof), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish and (iii) payable at
such time and in such form as the Committee shall determine. Unless otherwise
determined by the Committee, any such Performance Grant shall be evidenced by an
Award agreement containing the terms of the Award, including, but not limited
to, the performance criteria and such terms and conditions as may be determined,
from time to time, by the Committee, in each case, not inconsistent with this
Plan.  In relation to any Performance Grant, the performance period may consist
of one or more calendar years or other fiscal period of at least 12 months in
length for which performance is being measured.
 

 
 
(b)
Terms and Conditions.  For Awards intended to be performance-based compensation
under Section 162(m) of the Code, Performance Grants shall be conditioned upon
the achievement of pre-established goals relating to one or more of the
following performance measures, as determined in writing by the Committee and
subject to such modifications as specified by the Committee: cash flow; cash
flow from operations; earnings (including, but not limited to, earnings before
interest, taxes, depreciation and amortization or some variation thereof);
earnings per share, diluted or basic; earnings per share from continuing
operations; net asset turnover; inventory turnover; capital expenditures; debt;
debt reduction; working capital; return on investment; return on sales; net or
gross sales; market share; economic value added; cost of capital; change in
assets; expense reduction levels; productivity; delivery performance; safety
record and/or performance; stock price; return on equity; total or relative
increases to stockholder return; return on invested capital; return on assets or
net assets; revenue; income or net income; operating income or net operating
income; operating profit or net operating profit; gross margin, operating margin
or profit margin; and completion of acquisitions, business expansion, product
diversification, new or expanded market penetration, and other non-financial
operating and management performance objectives. To the extent consistent with
Section 162(m) of the Code, the Committee may determine, at the time the
performance goals are established, that certain adjustments shall apply, in
whole or in part, in such manner as determined by the Committee, to exclude the
effect of any of the following events that occur during a performance period:
the impairment of tangible or intangible assets; litigation or claim judgments
or settlements; the effect of changes in tax law, accounting principles or other
such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including, but not limited to,
reductions in force and early retirement incentives; currency fluctuations; and
any extraordinary, unusual, infrequent or non-recurring items, including, but
not limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and
notes thereto appearing in Alpha's annual report for the applicable period.
Performance measures may be determined either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit
or subsidiary entity thereof, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous fiscal years’ results or to a
designated comparison group, in each case as specified by the Committee.



 
(c)
Preestablished Performance Goals.  For Awards intended to be performance-based
compensation under Section 162(m) of the Code, performance goals relating to the
performance measures set forth above shall be preestablished in writing by the
Committee, and achievement thereof certified in writing prior to payment of the
Award, as required by Section 162(m) and Treasury Regulations promulgated
thereunder. All such performance goals shall be established in writing no later
than ninety (90) days after the beginning of the applicable performance period;
provided, however, that for a performance period of less than one (1) year, the
Committee shall take any such actions prior to the lapse of 25% of the
performance period. In addition to establishing minimum performance goals below
which no compensation shall be payable pursuant to a Performance Grant, the
Committee, in its sole discretion, may create a performance schedule under which
an amount less than or more than the target award may be paid so long as the
performance goals have been achieved.



 
(d)
Additional Restrictions/Negative Discretion.  The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Grants. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to reduce the amount of any Performance Grant to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance; (ii)
comparisons with compensation received by other similarly-situated individuals
working within the Company’s industry; (iii) the Company’s financial results and
conditions or (iv) such other factors or conditions that the Committee deems
relevant; provided, however, the Committee shall not use its discretionary
authority to increase any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.



 
(e)
Payment of Performance Awards.  Performance Grants may be paid in a lump sum or
in installments following the close of the performance period or, in accordance
with procedures established by the Committee, on a deferred basis.

 
    Section 10.  Other Share-Based Awards.  The Committee shall have authority
to grant to Eligible Persons Other Share-Based Awards, which shall consist of
any right that is (i) not an Award described in Sections 6 through 9 above and
(ii) an Award of Common Shares or an Award denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Shares (including, without limitation, securities convertible into Common
Shares), as deemed by the Committee to be consistent with the purposes of this
Plan. Subject to the terms of this Plan and any applicable Award agreement, the
Committee shall determine the terms and conditions of any such Other Share-Based
Award.
 
    Section 11.  Section 409A. Notwithstanding any provision of the Plan or an
Award agreement to the contrary, if any Award or benefit provided under this
Plan is subject to the provisions of Section 409A, the provisions of the Plan
and any applicable Award agreement shall be administered, interpreted and
construed in a manner necessary in order to comply with Section 409A or an
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted or construed), and the following provisions shall
apply, as applicable:.
 


 
(a)
If a Participant is a "specified employee" for purposes of Section 409A and a
payment subject to Section 409A (and not excepted therefrom) to the Participant
is due upon separation from service, such payment shall be delayed for a period
of six (6) months after the date the Participant separates from service (or, if
earlier, the death of the Participant).  Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period unless another compliant date is
specified in the applicable agreement.





 
(b)
For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. Whether a Participant has separated from
service or employment will be determined by the Committee based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A.  For this purpose, a
Participant will be presumed to have experienced a separation from service when
the level of bona fide services performed permanently decreases to a level less
than twenty percent (20%) of the average level of bona fide services performed
during the immediately preceding thirty-six (36) month period or such other
applicable period as provided by Section 409A.





 
(c)
The grant of Nonqualified Stock Options, Stock Appreciation Rights and other
stock rights subject to Section 409A shall be granted under terms and conditions
consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award does not
constitute a deferral of compensation under Section 409A.  Accordingly, any such
Award may be granted to Eligible Persons of Alpha and its subsidiaries and
affiliates in which Alpha has a controlling interest.  In determining whether
Alpha has a controlling interest, the rules of Treas. Reg. § 1.414(c)-2(b)(2)(i)
shall apply; provided that the language "at least 50 percent" shall be used
instead of "at least 80 percent" in each place it appears; provided, further,
where legitimate business reasons exist (within the meaning of Treas. Reg. §
1.409A-1(b)(5)(iii)(E)(i)), the language "at least 20 percent" shall be used
instead of "at least 80 percent" in each place it appears.  The rules of Treas.
Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for purposes of determining
ownership interests.





 
(d)
In no event shall any member of the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Award to satisfy the requirements of Section
409A.


    Section 12.  Deferred Payment of Awards.  The Committee, in its discretion,
may specify the conditions under which the payment of all or any portion of any
cash compensation, or Common Shares or other form of payment under an Award, may
be deferred until a later date. Deferrals shall be for such periods or until the
occurrence of such events, and upon such terms and conditions, as the Committee
shall determine in its discretion, in accordance with the provisions of Section
409A, the regulations and other binding guidance promulgated thereunder;
provided, however, that no deferral shall be permitted with respect to Options
or Stock Appreciation Rights.
 
    Section 13. Transferability of Awards.  A Participant’s rights and interest
under this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will or by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by Participant or by such Permitted
Transferee.
 
    Section 14.  Amendment or Substitution of Awards under this Plan.  The terms
of any outstanding Award under this Plan may be amended or modified from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award and/or payments under any Award) if the Committee could grant such amended
or modified Award under the terms of this Plan at the time of such amendment or
modification; provided that no such amendment or modification shall: (i)
accelerate the vesting or exercisability of any Awards other than in connection
with a Participant's death, disability, retirement or a change in control or
other transaction contemplated by Section 16 hereof; provided further, the
foregoing limitation shall not apply to (A) Awards for up to five percent (5%)
of the aggregate number of Common Shares authorized for issuance under the Plan,
or (B) any Performance Grant the payment of which remains contingent upon the
attainment of the performance goal; or (ii) adversely affect in a material
manner any right of a Participant under the Award without his or her written
consent.  Notwithstanding the foregoing or any provision of an Award to the
contrary, the Committee may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of an Award to the
extent necessary to conform the provisions of the Award with Section 162(m),
Section 409A or any other provision of the Code or other applicable law, the
regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of the Award shall adversely affect
the rights of a Participant. The Committee may, in its discretion, permit
holders of Awards under this Plan to surrender outstanding Awards in order to
exercise or realize the rights under other Awards, or in exchange for the grant
of new Awards, or require holders of Awards to surrender outstanding Awards as a
condition precedent to the grant of new Awards under this Plan.  Notwithstanding
any provision of this Plan to the contrary, neither the Board nor the Committee
may, without stockholder approval, reduce the exercise price of any outstanding
Stock Option or Stock Appreciation Right or take any other action with respect
to outstanding Stock Options or Stock Appreciation Rights that is treated as a
repricing of such Stock Options or Stock Appreciation Rights under generally
accepted accounting principles (unless otherwise permitted by applicable listing
standards).
 
    Section 15.  Termination of a Participant.  For all purposes under this
Plan, the Committee shall determine whether a Participant has terminated
employment with, or the performance of services for, the Company; provided,
however, an absence or leave approved by the Company, to the extent permitted by
applicable provisions of the Code, shall not be considered an interruption of
employment or performance of services for any purpose under this Plan.
 
    Section 16.  Dilution and Other Adjustments.  In the event a dividend (other
than a regular cash dividend) or other distribution (whether in the form of
cash, Common Shares, Other Alpha Securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Shares or Other Alpha Securities, issuance of warrants or other rights to
purchase Common Shares or Other Alpha Securities or other similar corporate
transaction or event affects the Common Shares such that an adjustment is
determined by the Committee to be necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, then the Committee shall, in an equitable manner, (i) adjust
any or all of (a) the aggregate maximum number of Common Shares or Other Alpha
Securities (or number and kind of other securities or property) with respect to
which Awards may be granted under this Plan pursuant to Section 5(b), (b) the
individual maximum number of Common Shares that may be granted as Stock Options,
Stock Appreciation Rights and Performance Grants (denominated in Common Shares)
to a Participant pursuant to Section 5(b) of this Plan, (c) the number of Common
Shares or Other Alpha Securities (or number and kind of other securities or
property) subject to outstanding Awards and (d) the grant or exercise price with
respect to any outstanding Award; (ii) if deemed appropriate, provide for an
equivalent Award or substitute Award in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, that, in each case, any
such adjustment shall be performed in accordance with the applicable provisions
of Code and the Treasury Regulations issued thereunder so as to not affect the
status of: (A) any Award intended to qualify as performance-based compensation
under Section 162(m) of the Code; (B) any Award intended to qualify as an
Incentive Stock Option under Section 422 of the Code or (C) any Award intended
to comply with, or qualify for an exception to, Section 409A of the Code. Unless
otherwise provided by the Committee, all outstanding Awards shall terminate
immediately prior to the consummation of any dissolution or liquidation of the
Company. Any such termination or adjustment made by the Committee will be final,
conclusive and binding for all purposes of this Plan.
 
    Section 17.  Designation of Beneficiary by Participant.  A Participant may
name a beneficiary to receive any payment to which such Participant may be
entitled with respect to any Award under this Plan in the event of his or her
death, on a written form to be provided by and filed with the Committee, and in
a manner determined by the Committee in its discretion (a “Beneficiary”). The
Committee reserves the right to review and approve Beneficiary designations. A
Participant may change his or her Beneficiary from time to time in the same
manner, unless such Participant has made an irrevocable designation. Any
designation of a Beneficiary under this Plan (to the extent it is valid and
enforceable under applicable law) shall be controlling over any other
disposition, testamentary or otherwise, as determined by the Committee in its
discretion. If no designated Beneficiary survives the Participant and is living
on the date on which any amount becomes payable to such a Participant’s
Beneficiary, such payment will be made to the legal representatives of the
Participant’s estate, and the term “Beneficiary” as used in this Plan shall be
deemed to include such Person or Persons. If there are any questions as to the
legal right of any Beneficiary to receive a distribution under this Plan, the
Committee in its discretion may determine that the amount in question be paid to
the legal representatives of the estate of the Participant, in which event the
Company, the Board, the Committee, the Designated Administrator (if any), and
the members thereof, will have no further liability to anyone with respect to
such amount.
 
    Section 18.  Miscellaneous Provisions.
 
 
(a)
Any proceeds from Awards shall constitute general funds of Alpha.

 
 
(b)
No fractional shares may be delivered under an Award, but in lieu thereof a cash
or other adjustment may be made as determined by the Committee in its
discretion.

 
 
(c)
No Eligible Person or other Person shall have any claim or right to be granted
an Award under this Plan. Determinations made by the Committee under this Plan
need not be uniform and may be made selectively among Eligible Persons under
this Plan, whether or not such Eligible Persons are similarly situated. Neither
this Plan nor any action taken under this Plan shall be construed as giving any
Eligible Person any right to continue to be employed by or perform services for
the Company, and the right to terminate the employment of or performance of
services by Eligible Persons at any time and for any reason is specifically
reserved.

 
 
(d)
No Participant or other Person shall have any right with respect to this Plan,
the Common Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the Participant and all the terms, conditions and provisions of
this Plan and the Award applicable to such Participant (and each Person claiming
under or through such him or her) have been met.

 
 
(e)
Notwithstanding anything to the contrary contained in this Plan or in any Award
agreement, each Award shall be subject to the requirement, if at any time the
Committee shall determine, in its sole discretion, that such requirement shall
apply, that the listing, registration or qualification of any Award under this
Plan, or of the Common Shares, Other Alpha Securities or property or other forms
of payment issuable pursuant to any Award under this Plan, on any stock exchange
or other market quotation system or under any federal or state law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the granting of such Award or the
exercise or settlement thereof, such Award shall not be granted, exercised or
settled in whole or in part until such listing, registration, qualification,
consent or approval shall have been effected, obtained and maintained free of
any conditions not acceptable to the Committee. Notwithstanding anything to the
contrary contained in this Plan or in any Award agreement, no Common Shares,
Other Alpha Securities or property or other forms of payment shall be issued
under this Plan with respect to any Award unless the Committee shall be
satisfied that such issuance will be in compliance with applicable law and any
applicable rules of any stock exchange or other market quotation system on which
such Common Shares are listed.  If the Committee determines that the exercise of
any Stock Option or Stock Appreciation Right would fail to comply with any
applicable law or any applicable rules of any stock exchange or other market
quotation system on which Common Shares are listed, the Participant holding such
Stock Option or Stock Appreciation Right shall have no right to exercise such
Stock Option or Stock Appreciation Right until such time as the Committee shall
have determined that such exercise will not violate any applicable law or any
such applicable rule, provided that such Stock Option or Stock Appreciation
Right shall not have expired prior to such time.

 
 
(f)
It is the intent of Alpha that this Plan and Awards hereunder comply in all
respects with Rule 16b-3 and Sections 162(m), 409A and 422, and (i) the
provisions of the Plan shall be administered, interpreted and construed in a
manner necessary to comply with Rule 16b-3 and Sections 162(m), 409A and 422,
the regulations issued thereunder or an exception thereto (or disregarded to the
extent the Plan cannot be so administered, interpreted or construed); and (ii)
in no event shall any member of the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Award to satisfy the requirements of Rule 16b-3
and Sections 162(m),  409A and 422.

 
 
(g)
The Company shall have the right to deduct from any payment made under this Plan
any federal, state, local or foreign income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of Alpha to issue Common Shares, Other Alpha Securities or property, other
securities or property, or other forms of payment, or any combination thereof,
upon exercise, settlement or payment of any Award under this Plan, that the
Participant (or any Beneficiary or Person entitled to act) pay to Alpha, upon
its demand, such amount as may be required by the Company for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, Alpha may refuse to issue
Common Shares, Other Alpha Securities or property, other securities or property,
or other forms of payment, or any combination thereof. Notwithstanding anything
in this Plan to the contrary, the Committee may, in its discretion, permit an
Eligible Person (or any Beneficiary or Person entitled to act) to elect to pay a
portion or all of the amount requested by the Company for such taxes with
respect to such Award, at such time and in such manner as the Committee shall
deem to be appropriate (including, but not limited to, by authorizing Alpha to
withhold, or agreeing to surrender to Alpha on or about the date such tax
liability is determinable, Common Shares, Other Alpha Securities or property,
other securities or property, or other forms of payment, or any combination
thereof, owned by such Person or a portion of such forms of payment that would
otherwise be distributed, or have been distributed, as the case may be, pursuant
to such Award to such Person, having a market value equal to the amount of such
taxes); provided, however, that any broker-assisted cashless exercise shall
comply with the requirements for equity classification of Paragraph 35 of FASB
Statement No. 123(R) and any withholding satisfied through a net-settlement
shall be limited to the minimum statutory withholding requirements.

 
 
(h)
The expenses of this Plan shall be borne by the Company; provided, however, the
Company may recover from a Participant or his or her Beneficiary, heirs or
assigns any and all damages, fees, expenses and costs incurred by the Company
arising out of any actions taken by a Participant in breach of this Plan or any
agreement evidencing such Participant’s Award.

 
 
(i)
This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Award under this Plan, and rights to the payment of Awards
shall be no greater than the rights of the Company’s general creditors.

 
 
(j)
By accepting any Award or other benefit under this Plan, each Participant (and
each Person claiming under or through him or her) shall be conclusively deemed
to have indicated his or her acceptance and ratification of, and consent to, any
action taken under this Plan by the Company, the Board, the Committee or the
Designated Administrator (if applicable).

 
 
(k)
The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards under this Plan or any Common
Shares issued pursuant to this Plan as may be required by applicable law and any
applicable rules of any stock exchange or other market quotation system on which
Common Shares are listed.

 
 
(l)
The validity, construction, interpretation, administration and effect of this
Plan, and of its rules and regulations, and rights relating to this Plan and to
Awards granted under this Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

 
 
(m)
Records of the Company shall be conclusive for all purposes under this Plan or
any Award, unless determined by the Committee to be incorrect.

 
 
(n)
If any provision of this Plan or any Award is held to be illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions of this Plan or any Award, but such provision shall be fully
severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.

 
 
(o)
The terms of this Plan shall govern all Awards under this Plan and in no event
shall the Committee have the power to grant any Award under this Plan that is
contrary to any of the provisions of this Plan.

 
 
(p)
For purposes of interpretation of this Plan, the masculine pronoun includes the
feminine and the singular includes the plural wherever appropriate.

 
    Section 19.  Plan Amendment or Suspension.  This Plan may be amended or
suspended in whole or in part at any time from time to time by the Committee;
provided that no such change or amendment shall be made without stockholder
approval if such approval is necessary to qualify for or comply with any tax or
regulatory requirement or other applicable law for which the Committee deems it
necessary or desirable to qualify or comply. No amendment of this Plan shall
adversely affect in a material manner any right of any Participant with respect
to any Award previously granted without such Participant’s written consent,
except as permitted under Section 14.  Notwithstanding the foregoing or any
provision of the Plan to the contrary, the Committee may at any time (without
the consent of any Participant) modify, amend or terminate any or all of the
provisions of the Plan to the extent necessary to conform the provisions of the
Plan with Section 162(m), Section 409A or any other provision of the Code or
other applicable law, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment or termination of the Plan
shall adversely affect the rights of a Participant.
 
    Section 20.  Plan Termination.  This Plan shall terminate upon the earlier
of the following dates or events to occur:
 
 
(a)
upon the adoption of a resolution of the Board terminating this Plan; or

 
 
 
(b)
the tenth anniversary of the Effective Date.

 
No termination of this Plan shall materially alter or impair any of the rights
or obligations of any Participant, without his or her consent, under any Award
previously granted under this Plan, except that subsequent to termination of
this Plan, the Committee may make amendments or modifications permitted under
Section 14.
 
    Section 21.  Effective Date.  This Plan was originally adopted and effective
February 11, 2005 and, as amended and restated, shall be effective May 14,
2008 (the "Effective Date"), subject to its approval by the stockholders of
Alpha; provided that, no Incentive Stock Options shall be exercisable under the
Plan unless the stockholders of Alpha approve the Plan within twelve (12) months
after the Effective Date of this amendment and restatement; provided, further,
no award granted after the Effective Date that is intended to be
performance-based within the meaning of Section 162(m) shall be paid prior to
stockholder approval of the material terms of the Plan. With respect to Awards
granted under the Plan prior to the Effective Date, all such Awards are intended
to be exempt from the deduction limitations of Section 162(m) pursuant to the
provisions of Treasury Regulation § 1.162-27(f) and this Plan and all such
Awards shall be administered, interpreted and construed in a manner necessary to
comply with Treasury Regulation § 1.162-27(f) (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
 
    Section 22.  Governing Law.  This Plan and any Award granted under this Plan
as well as any determinations made or actions taken under this Plan shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware without regard to its choice or conflicts of laws
principles.
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
 
    The following terms shall have the meaning indicated:
 
    “Alpha” shall mean Alpha Natural Resources, Inc., a Delaware corporation.
 
    “Award” shall mean an award of rights to an Eligible Person under this Plan.
 
    “Beneficiary” has the meaning set forth in Section 16.
 
    “Board” shall mean the board of directors of Alpha.
 
    “Code” shall mean the Internal Revenue Code of 1986, as it now exists or may
be amended from time to time, and the rules and regulations promulgated
thereunder, as they may exist or may be amended from time to time.
 
    “Committee” shall mean the person or persons responsible for administering
this Plan. The Board shall constitute the Committee until the Board appoints a
Board Committee, after which time the Board Committee shall constitute the
Committee, provided, however, that at any time the Board may designate itself as
the Committee or designate itself to administer certain of the Committee’s
authority under this Plan, including administering certain Awards under this
Plan; provided, however, that a Board Committee must approve Awards granted to
non-employee directors of the Board. The Board or the Board Committee may
designate a Designated Administrator to constitute the Committee or to
administer certain of the Committee’s authority under this Plan, including
administering certain Awards under this Plan, subject to the right of the Board
or the Board Committee, as applicable, to revoke its designation at any time and
to make such designation on such terms and conditions as it may determine in its
discretion. For purposes of this definition, the “Board Committee” shall mean a
committee of the Board designated by the Board to administer this Plan. The
Board Committee (i) shall be comprised of not fewer than three directors, (ii)
shall meet any applicable requirements under Rule 16b-3, including any
requirement that the Board Committee consist of “Non-Employee Directors” (as
defined in Rule 16b-3), (iii) shall meet any applicable requirements under
Section 162(m), including any requirement that the Board Committee consist of
“outside directors” (as defined in Treasury Regulation §1.162-27(e)(3)(i) or any
successor regulation), and (iv) shall meet any applicable requirements of any
stock exchange or other market quotation system on which Common Shares are
listed. For purposes of this definition, the “Designated Administrator” shall
mean one or more Company officers designated by the Board or a Board Committee
to act as a Designated Administrator pursuant to this Plan. Except as otherwise
determined by the Board, a Designated Administrator shall only be appointed if
Rule 16b-3 permits such appointment and the exercise of any authority without
adversely affecting the ability of Awards to officers of Alpha to comply with
the conditions for Rule 16b-3 or Section 162(m).  The resolutions of the Board
or Board Committee designating the authority of the Designated Administrator
shall (i) specify the total number of Common Shares subject to Awards that may
be granted pursuant to this Plan by the Designated Administrator, (ii) may not
authorize the Designated Administrator to designate him or herself as the
recipient of any Awards pursuant to this Plan and (iii) shall otherwise comply
with the requirements of the Delaware General Corporation Law, including Section
157(c) thereunder.
 
    “Company” shall mean Alpha and any parent, affiliate or subsidiary of Alpha,
including any affiliates or subsidiaries which become such after adoption of
this Plan.
 
    “Common Shares” shall mean shares of common stock, par value $0.01 per
share, of Alpha and stock of any other class into which such shares may
thereafter be changed.
 
    “Dividend Equivalents” shall mean an Award of cash or other Awards with a
Fair Market Value equal to the dividends which would have been paid on the
Common Shares underlying an outstanding Award of Restricted Stock Units had such
Common Shares been outstanding.
 
    “Effective Date” has the meaning set forth in Section 21.
 
    “Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and independent contractors who perform services for the
Company.
 
    “Exchange Act” shall mean the Securities Exchange Act of 1934, as it now
exists or may be amended from time to time, and the rules promulgated
thereunder, as they may exist or may be amended from time to time.
 
    “Fair Market Value” shall mean (i) with respect to the Common Shares, as of
any date (A) if the Company's Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date as reported in the Wall
Street Journal or such other source as the Committee deems reliable or (B) in
the absence of an established market for the Common Shares, as determined in
good faith by the Committee or (ii) with respect to property other than Common
Shares, the value of such property, as determined by the Committee, in its sole
discretion.
 
    “Incentive Stock Option” shall mean a Stock Option that is an incentive
stock option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6.
 
    “Nonqualified Stock Option” shall mean a Stock Option that is not an
incentive stock option as defined in Section 422 of the Code. Nonqualified Stock
Options are subject, in part, to the terms, conditions and restrictions
described in Section 6.
 
    “Other Alpha Securities” shall mean Alpha securities (which may include, but
need not be limited to, unbundled stock units or components thereof, debentures,
preferred stock, warrants, securities convertible into Common Shares or other
property) other than Common Shares.
 
    “Participant” shall mean an Eligible Person to whom an Award has been
granted under this Plan.
 
    “Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Alpha
Securities any other form of award issuable under this Plan payment, or any
combination thereof, as determined by the Committee.
 
    “Permitted Transferee” means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (ii) Participants’ family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order. For purposes of this definition, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights, nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for “value”.
 
    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental body or other entity of any kind.
 
    “Plan” shall mean this Alpha Natural Resources, Inc. 2005 Long-Term
Incentive Plan.
 
    “Restricted Period” has the meaning set forth in subsection 8(b).
 
    “Restricted Stock” shall mean an Award of Common Shares that are issued
subject, in part, to the terms, conditions and restrictions described in
Section 8.
 
    “Restricted Stock Units” shall mean an Award of the right to receive either
(as the Committee determines) Common Shares or cash equal to the Fair Market
Value of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8.
 
    “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act and any successor rule.
 
    “Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
 
    “Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
 
    "Section 422" shall mean §422 of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.
 
    “Stock Appreciation Right” shall mean an Award of a right to receive
(without payment to Alpha) cash, Common Shares, Other Alpha Securities or
property, or other forms of payment, or any combination thereof, as determined
by the Committee, based on the increase in the value of the number of Common
Shares specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in
Section 7.
 
    “Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options, Incentive Stock
Options and Purchased Options.
 
    “Ten Percent Employee” shall mean an employee of Alpha or any parent or
subsidiary of Alpha who owns stock representing more than ten percent of the
voting power of all classes of stock of Alpha or any parent or subsidiary of
Alpha within the meaning of Code Sections 424(e) and (f).
 
    “Treasury Regulation” shall mean a final, proposed or temporary regulation
of the Department of Treasury under the Code and any successor regulation.